Mathews, J.
delivered the opinion of the court. The judgment, in this court, was rendered against the defendants, after a consolidation of two separate suits, which had been brought against them by the plaintiffs. The matter in dispute between them and Tuzzini, does not appear to amount to the sum of three hundred dollars, but by joining it with their claim against Prudhome, the amount in con*339testation exceeds that sum. As the consolidation took place with the consent of the plaintiffs, we are of opinion, that both actions mast be considered as one, in relation to the matters in dispute.
Boyce for the plaintiffs, Dunn for the defendants.
The appeal is taken jointly, by the defendants. After their answers were filed, the counsel for the plaintiffs obtained leave to amend their petition in Prudhome’s case, and with this amendment, the action was submitted to a jury, in a consolidated form, without a judgmnnt by default on the amended petition, or answer thereto. In this respect, the cause was tried without any contestatio litis, which was, in our opinion, erroneous.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be avoided,reversed and annulled, and that the cause be remanded, to be proceeded in according to law.